
	
		I
		111th CONGRESS
		2d Session
		H. R. 6014
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Boozman (for
			 himself, Mr. Berry,
			 Mr. Ross, and
			 Mr. Snyder) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 212 Main Street in Hartman, Arkansas, as the M.R.
		  Bucky Walters Post Office.
	
	
		1.M.R. Bucky
			 Walters Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 212 Main Street in Hartman, Arkansas, shall be known and
			 designated as the M.R. Bucky Walters Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the M.R.
			 Bucky Walters Post Office.
			
